DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 18 July 2022 have been fully considered but they are not persuasive. Applicant’s arguments with respect to the prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite a virtual camera “having a perspective of a taking camera of the immersive content production system”. While the virtual camera and taking camera are both recited in applicant’s specification, the relationship recited in the claim does not appear to be described in applicant’s originally filed disclosure. Rather, the virtual camera and taking camera appear to be described as separate, unrelated cameras. Claim 1 has also been amended to recite “wherein an angle of the virtual camera to the target screen changes over time as the taking camera moves”. Applicant’s application as filed appears to support an angle of the virtual camera changing over time, as described in the specification at section 0022, but this is related to an embodiment where the virtual camera is related to a viewer’s viewpoint and does not appear related to the “taking camera”, which is discussed elsewhere in the specification. Claims 8 and 15 recite similar limitations and similar analysis applies to them.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Eichenlaub (U.S. Publication 2009/0115783) in view of Lei (U.S. Publication 2018/0343428), Stolzberg (U.S. Publication 2018/0192042), and Zhang (U.S. Publication 2014/0104424).

 	As to claim 1, Eichenlaub discloses a method of rendering an image by ray tracing (p. 10, sections 0101-102), the method comprising:
	receiving information of a virtual camera (p. 4, section 0048; p. 4, section 0051; a virtual camera can be used to render the scene), including a camera position and a camera orientation defining a virtual screen perpendicular to an optical axis of the virtual camera (p. 4, section 0047; p. 5, sections 0058-0059; p. 5-6, section 0063; p. 6, section 0070; images are captured, which would define a virtual screen, via the virtual camera perpendicular to the optical axis and offset by some angle and distance from the base plane; the angle and distance define a camera position, while the angle defines an orientation; the angle is used to determine distortion correction in an image and the distance is used to determine scaling, so must be received);
receiving information of a target screen, including a target screen position and a target screen orientation, the target screen defining a plurality of pixels, each respective pixel corresponding to a respective UV coordinate on the target screen (fig. 5; p. 4, section 0054; p. 5, sections 0058-0059, p. 5, sections 0062-p. 6, section 0066; a display position is defined by a distance and angle from the user and a display orientation is defined by an angle from the user; each pixel has an HV and ST coordinate, either of which could be equivalent to a UV coordinate since UV coordinates could be measured in either pixels or distance);
rendering the image by performing ray tracing for the plurality of pixels of the target screen, wherein performing ray tracing comprises, for each respective pixel of the target screen having a respective UV coordinate (p. 4, section 0051; p. 10, sections 0100-0103; rays are traced to render the field of view at each screen pixel coordinate):
estimating a respective color value for the respective pixel based on incoming light from virtual objects in the virtual scene that intersect the one or more rays (p. 4, section 0051; p. 10, sections 0100-0103; the resulting brightness and color value is assigned to a pixel of the image).
Eichenlaub does not disclose, but Lei does disclose, as part of the ray tracing, determining a respective XY coordinate of a corresponding point on the virtual screen based on the camera position, the camera orientation, the target screen position, the target screen orientation, and the respective UV coordinate (p. 3, section 0036; p. 4, sections 0039-0040; p. 4, section 0045-p. 5, section 0052; p. 6, sections 0058-0059; p. 6-7, section 0062; for each physical pixel, which would have a UV coordinate, display data is calculated using calculated coordinates of corresponding virtual pixels, which would read on XY coordinates; the calculation is based on field-of-view point reference data including a view point and a view direction which would read on camera position and orientation, as well as display information including curvature, which would read on how the target screen is oriented and positioned) and tracing one or more rays from the virtual camera through the corresponding point on the virtual screen at the respective XY coordinate toward a virtual scene (fig. 9; p. 6, sections 0058-0059; p. 6-7, section 0062; rays are traced from the virtual camera/viewpoint 918 through the display toward the virtual planar scene at the coordinates calculated, which read on XY coordinates, that correspond to the particular display pixel coordinates). The motivation for this is to have display content not appear distorted (p. 1, section 0007). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Eichenlaub to determine a respective XY coordinate of a corresponding point on the virtual screen based on the camera position, the camera orientation, the target screen position, the target screen orientation, and the respective UV coordinate as part of ray tracing in order to have display content not appear distorted as taught by Lei.
Eichenlaub does not disclose, but Stolzberg does disclose that the rendering is for an immersive content production system (p. 1, section 0008; p. 12, section 0108) such that the virtual camera has a perspective of a taking camera of the immersive content production system, including position and orientation (p. 3-4, section 0041; p. 6, section 0062; p. 8, sections 0079-0080; virtual cameras correspond to each display or group of displays; the correspondence would include location/position and orientation properties of the display or group). Further, Stolzberg discloses the screen corresponding to one or more light emitting diode display walls (p. 3, section 0039; p. 6, section 0059). The motivation for this is to display data in an optimal format that increases its value by delivering it more efficiently and effectively than is possible on single screens. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Eichenlaub and Lei to render for an immersive content production system such that the virtual camera has a perspective of a taking camera of the immersive content production system, including position and orientation and use an LED display wall for a screen in order to display data in an optimal format that increases its value as taught by Stolzberg. 
Eichenlaub does not disclose, but Zhang does disclose wherein an angle of the virtual camera to the target screen changes over time as the taking camera moves (p. 1, sections 0003-0008; p. 2, section 0031; p. 4, section 0051-p. 5, section 0055; p. 5, sections 0061-0064; angles relating the virtual camera to the imaging surface that is used for the target display screen projection change as pose/pan/tilt of the camera changes). The motivation for this is to reduce distortion.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Eichenlaub, Lei, and Stolzberg to have an angle of the virtual camera to the target screen change over time as the taking camera moves in order to reduce distortion as taught by Zhang.

As to claim 2, Eichenlaub discloses wherein a normal of the target screen forms a non-zero angle with respect to the optical axis of the virtual camera (fig. 2; fig. 5; p. 4, sections 0047-0048; p. 4, section 0054; the screen is shown as flat, while the virtual camera would be at a non-zero angle to the normal, possibly 45 degrees, that approximates the user’s eye position).

As to claim 8, see the rejection to claim 1. Further, Eichenlaub discloses a computer product comprising a non-transitory computer readable medium (p. 4, section 0048; computer software is used to render and perform the method, requiring a medium, such as memory or other storage, to run).

As to claim 9, see the rejection to claim 2.

As to claim 15, see the rejections to claims 1 and 8. Further, Eichenlaub discloses software to execute the method (p. 4, section 0048), which inherently runs on a processor of some sort.

As to claim 16, see the rejection to claim 2.

Claims 3, 4, 6, 10, 11, 13, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eichenlaub in view of Lei, Stolzberg, and Zhang, and further in view of Yuan (U.S. Publication 2009/0244267).

As to claim 3, Eichenlaub does not disclose, but Yuan does disclose wherein the target screen is curved (fig. 10b; fig. 10c; fig. 11; fig. 12a; fig. 12b; p. 4, section 0052-0055; ray tracing is done to determine pixels on a curved or curved/tiled screen). The motivation for this is to render more visual media or non-resized wide screen images/videos. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Eichenlaub, Lei, Stolzberg, and Zhang to use a curved target screen in order to render more visual media or non-resized wide screen images/videos as taught by Yuan. 

As to claim 4, Eichenlaub discloses wherein a normal of the target screen at a center of the target screen forms a non-zero angle with respect to the optical axis of the virtual camera (fig. 2; fig. 5; p. 4, sections 0047-0048; p. 4, section 0054; the virtual camera would be at a non-zero angle to the normal, possibly 45 degrees, that approximates the user’s eye position).

As to claim 6, Eichenlaub does not disclose, but Yuan does disclose wherein the target screen encompasses a field of view of the virtual camera that is greater than 90 degrees (fig. 8; fig. 10b; fig. 10c; fig. 11; fig. 12a; fig. 12b; p. 4, section 0052-0055; ray tracing from the focus point/camera position to each screen pixel in the field of view encompasses a greater than 90 degree field of view, between 90 and 180 degrees in the curved or tiled display examples). The motivation for this is to render more visual media or non-resized wide screen images/videos. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Eichenlaub, Lei, Stolzberg, and Zhang to have a field of view greater than 90 degrees in order to render more visual media or non-resized wide screen images/videos as taught by Yuan. 

As to claim 10, see the rejection to claim 3.

As to claim 11, see the rejection to claim 4.

As to claim 13, see the rejection to claim 6.

As to claim 17, see the rejection to claim 3.

As to claim 18, see the rejection to claim 4.

As to claim 20, see the rejection to claim 6.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eichenlaub in view of Lei, Stolzberg, and Zhang and further in view of Mitchell (U.S. Publication 2011/0248987).

As to claim 5, Eichenlaub does not disclose, but Mitchell does disclose wherein the target screen partially fills a smallest viewing frustum of the virtual camera that encompasses an entirety of the target screen (fig. 5; any of the frustums have far planes larger than the display plane). The motivation for this is to bound a field of view of the camera (p. 4, section 0038). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Eichenlaub, Lei, Stolzberg, and Zhang to have the target screen partially fill a smallest viewing frustum of the virtual camera that encompasses an entirety of the target screen in order to bound a field of view of the camera as taught by Mitchell.

As to claim 12, see the rejection to claim 5.

As to claim 19, see the rejection to claim 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612